  Case 2:19-cv-07197-JMA-SIL Document 10 Filed 06/04/20 Page 1 of 2 PageID #: 32



   200 I.U. WILLETS ROAD
                                    Ahmuty, demeRS & mCmANUS
                                                                                               1531 ROUTE 82
   ALBERTSON, ny 11507                                                                 HOPEWELL JUNcTION, NY 12533
       (516) 294-5433                                                                           (845) 223-3470
           _______                           ATTORNEYS AT LAW
                                       199 WATER STREET , 16TH FLOOR
634 Plank road, SUITE 203 A                                                            20 WEST MAIN STREET, SUITE 205
  Clifton park, NY 12065                 NEW YORK, NEW YORK 10038                           RIVERHEAD, ny 11901
       (518) 387-3604                                                                           (516) 535-1844
           _______

55 CHURCH STREET, SUITE 205                                                             65 madison avenue, suite 400
                                                 (212) 513-7788
  WHITE PLAINS, NY 10601                                                                   Morristown, nj 07960
                                                                                               (973) 984-7300
        (914) 584-9934                       FACSIMILE (212) 513-7843



   June 4, 2020

   VIA ECF
   Honorable Joan M. Azrack
   United States District Court
   Eastern District of New York
   100 Federal Plaza
   Central Islip, NY 11722

                              Re:   Civil Action No.:     19-cv-7197 (JMA) (SIL)
                                    Defendant     :       Stoler of Westbury, Inc.
                                    Plaintiff     :       Hector Jose
                                    D/Loss        :       2/8/18
                                    Our File      :       IAT1540N19GAK

   Dear Judge Azrack:

   As you are aware, we represent Stoler of Westbury, Inc. in the above referenced matter. This
   Court issued a Scheduling Order on May 12, 2020 in light of pre-motion conference letters
   exchange between our firm and plaintiff’s firm. We are requesting a thirty (30) day extension on
   the dates set forth in that Scheduling Order. The original schedule called for defendants to serve
   our motion on plaintiff by June 11, 2020; plaintiff to serve oppose to our motion by July 13, 2020;
   and defendants to reply and file all motion papers by July 28, 2020.

   Due to the current COVID-19 measures taken by New York State, our office has been closed since
   March 21, 2020. We therefore have had limited access to our paper file on this matter, and the
   information contained therein. An extension would allow this office to better defend the interest
   of our clients by giving us an opportunity to fully review our file and draft a fully developed
   motion.

   A thirty (30) day extension of time was previously granted by the Honorable Steven I. Locke to
   our office to Answer the Complaint and/or move for dismissal. Thereafter, a judgment dismissing
   this matter with prejudice for failure to prosecute was vacated due to plaintiff’s entire family being,
   unfortunately, diagnosed with COVID-19.
Case 2:19-cv-07197-JMA-SIL Document 10 Filed 06/04/20 Page 2 of 2 PageID #: 33




Plaintiff’s counsel has consented to this extension and to the following new dates: defendants to
serve our motion on plaintiff by July 13, 2020; plaintiff to serve their opposition by August 13,
2020; defendants reply and file all documents by August 21, 2020. There are currently no other
deadlines or court appearances that would affect this timeline.

We therefore respectfully submit this request to the Court, seeking a 30-day extension on the
current Scheduling Order.

Very Truly Yours,



Glenn A. Kaminska
(646) 535-5835
Glenn.kaminska@admlaw.com

Cc:

Steven J. Moser
Moser Law Firm, P.C.
3 School Street - Suite 207B
Glen Cove, New York 11542
